
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1590
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Giffords (for
			 herself, Mr. Lamborn,
			 Mr. Bishop of Georgia,
			 Mr. Bonner,
			 Ms. Wasserman Schultz,
			 Mr. Barrow,
			 Mrs. Davis of California,
			 Mr. Jones,
			 Mr. Sablan,
			 Mr. Thornberry,
			 Mr. Owens,
			 Mrs. Myrick,
			 Mr. Kissell,
			 Mr. Michaud,
			 Mr. Garamendi,
			 Mr. Aderholt,
			 Ms. Kilpatrick of Michigan,
			 Mr. Spratt,
			 Mr. Duncan,
			 Mr. Wittman,
			 Mr. Turner,
			 Ms. Shea-Porter, and
			 Mr. Heinrich) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  Army Signal Corps.
	
	
		Whereas the Army Signal Corps consists of more than 65,000
			 officers and enlisted soldiers;
		Whereas the Army Signal Corps is responsible for all
			 systems of communication for the Army;
		Whereas Major Albert James Myer first conceived the idea
			 of a separate, trained professional military signal service in 1860;
		Whereas, on June 21, 1860, the Army adopted Major Myer’s
			 wigwag communications system to form the Army Signal
			 Corps;
		Whereas the first Army Signal Corps methods were tested
			 and proven during Civil War combat by using a single flag and a two-element
			 code in daylight and torches at night;
		Whereas in March 1863, Congress authorized a regular Army
			 Signal Corps for the duration of the Civil War, and approximately 2,900
			 officers and enlisted soldiers served in the Signal Corps during the Civil
			 War;
		Whereas by 1867, the electric telegraph, along with visual
			 signaling, became the responsibility of the Army Signal Corps;
		Whereas during the Spanish-American War of 1898, the Army
			 Signal Corps played an integral role in victory with the employment of visual
			 signaling, telephone and telegraph communications, combat photography, and
			 balloons for intelligence gathering;
		Whereas the Army Signal Corps introduced the first
			 wireless telegraph in the Western Hemisphere shortly after the Spanish-American
			 War, constructing the Washington-Alaska Military Cable and Telegraph
			 System;
		Whereas, on August 1, 1907, an Aeronautical Division was
			 established within the office of the Chief Signal Officer, which lead to the
			 Wright Brothers conducting test flights of the Army’s first airplane build to
			 Army Signal Corps specifications in 1908;
		Whereas Chief Signal Officer George Owen Squier worked
			 closely with private industry to perfect radio tubes while creating a major
			 Signal Laboratory at Camp Alfred Vail, New Jersey;
		Whereas during World War I, women switchboard operators
			 were sworn into the Army Signal Corps;
		Whereas Colonel William Blair, a pioneer in radar and
			 director of the Army Signal Corps laboratories at Fort Monmouth, patented the
			 first Army radar, demonstrated in 1937;
		Whereas innovations by the Army Signal Corps in tactical
			 frequency modulation radio radar became the most significant communications
			 development of World War II;
		Whereas in 1941, the Army Signal Corps developed the first
			 FM backpack radio, the SCR-300, providing front-line troops with reliable,
			 static-free communications for the first time;
		Whereas the Army Signal Corps played a crucial role in
			 documenting evidence of Nazi atrocities and the Holocaust, with a number of
			 these images later transmitted to news agencies in America, helping to inform
			 the world about the horrors of Nazism and the plight of concentration camp
			 prisoners;
		Whereas in Project Diana in 1946, the Army Signal Corps
			 successfully bounced radar signals off the moon, helping pave the way for space
			 communications;
		Whereas during the Korean War, the very-high frequency
			 radio of the Army Signal Corps became the tactical communications backbone
			 throughout the combat zone;
		Whereas during the Korean War and Vietnam War, the Army
			 Signal Corps operated Officer Candidate Schools, initially at Fort Monmouth in
			 1950–1953, which graduated 1,234 officers, and at Fort Gordon in 1965–1968,
			 which produced 2,213 signal officers;
		Whereas, on December 18, 1958, the Army Signal Corps, with
			 Air Force assistance, launched its first communications satellite, Project
			 SCORE, demonstrating the feasibility of worldwide communications in delayed and
			 real time by means of simple active satellite relays;
		Whereas during the Vietnam War, the requirement for
			 high-quality telephone and message circuits led to the Army Signal Corps’
			 deployment of troposphereic-scatter radio, as well as developing the SYNCOM
			 satellite communications service and a commercial fixed-stations system known
			 as the Integrated Wideband Communications System;
		Whereas during Operation Desert Shield and Operation
			 Desert Storm in 1990 and 1991, computers and satellites greatly enhanced the
			 ability of commanders to coordinate their forces;
		Whereas in Iraq and Afghanistan, the Army Signal Corps
			 automate, transmit, and receive voice and data information to keep the Army
			 informed and ready to respond to any contingency;
		Whereas the soldiers of the Army Signal Corps serve in
			 both combat brigades and functional units from the foxhole to the White
			 House;
		Whereas the Army Signal Corps’ 9th Signal Command (NETCOM)
			 located at Fort Huachuca, Arizona, operates and defends Army computer
			 networks;
		Whereas the Army Signal Corps’ 5th Signal Command is a
			 European-based tactical and strategic communications organization specializing
			 in command and control in support of theater-limited, joint-forces and combined
			 forces activities;
		Whereas the Army Signal Corps’ 335th Signal Command
			 manages the telecommunications infrastructure for Southwest Asia in support of
			 USARCENT/Third Army and CENTCOM during peacetime and contingency
			 operations;
		Whereas the soldiers of the Army Signal Corps skillfully
			 handle the dynamics and professional hurdles that are so familiar to the Corps;
		Whereas, after 150 years, the mission of the Army Signal
			 Corps remains to provide and manage communications and information systems
			 support for the command and control of the Armed Forces; and
		Whereas the Army Signal Corps consistently carries out its
			 mission with the utmost efficiency and effectiveness, helping to ensure the
			 safety and situational awareness of members of the Armed Forces in harm’s way:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 150th anniversary of the
			 Army Signal Corps;
			(2)recognizes the valuable, historic, and
			 continued contribution of the Army Signal Corps;
			(3)honors the members
			 of the Army Signal Corps; and
			(4)honors the members
			 of the Army Signal Corps who have perished in pursuit of the cause of
			 freedom.
			
